The discretionary power to dismiss an indictment in the interest of justice is to be exercised sparingly. This case, however, presents one of those rare instances in which dismissal in the interest of justice was warranted (see People v Martinez, 304 AD2d 675, 676 [2003]; People v Vecchio, 144 AD2d 710 [1988]). After engaging in a “sensitive balancing process” (People v Martinez, 304 AD2d at 676 [internal quotation marks omitted]), and examining the statutory criteria set forth in CPL 210.40, the Supreme Court providently concluded that compelling factors justified dismissal of the indictment (see People v Martinez, 304 AD2d at 676; People v Vecchio, 144 AD2d at 710). Accordingly, the Supreme Court properly granted the defendant’s motion pursuant to CPL 210.40 to dismiss the indictment in furtherance of justice. Rivera, J.E, Spolzino, Garni and Leventhal, JJ., concur.